  Case 20-41507       Doc 17    Filed 08/13/20 Entered 08/13/20 11:02:03            Desc Main
                                  Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re                                                                         Bky. No. 20-41507
                                                                                Chapter 13 case
        Chad Steven Sachs,
              Debtor.


                           DECLARATION OF SERVICE BY MAIL

       Kurt Anderson declares under penalty of perjury that on August 13, 2020, _he served the
following:


Motion objecting to confirmation of Chapter 13 plan
Verified Memorandum of Law
Proposed Order
This Proof of Service

upon

Chad Steven Sachs
328 East Schlieman Ave
Appleton, MN 56208

By mailing a copy thereof, enclosed in an envelope, first class postage prepaid, and by depositing
the same in the United States Mail at Minneapolis, Minnesota, directed to each entity at the
addresses indicated thereon.


                                        VERIFICATION

I hereby declare under penalty of perjury that I have read the foregoing Declaration of Service by
U.S. Mail and that the facts stated therein are true and correct.


Executed on:          August 13, 2020                 /e/ Kurt M. Anderson
